
	
		I
		111th CONGRESS
		1st Session
		H. R. 140
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Gallegly (for
			 himself, Mr. Bilbray, and
			 Mr. Bartlett) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To withhold certain highway funds if a State does not
		  comply with certain requirements in issuing a driver’s license or
		  identification card, and for other purposes.
	
	
		1.Withhold highways funds in
			 certain cases
			(a)Percentage for
			 certain calendar yearsNotwithstanding any other provision of law,
			 if a State does not comply with the requirements of section 202 of title II of
			 Division B of Public Law 109–13 (49 U.S.C. 30301 note), the Secretary shall
			 withhold a percentage of the amount to be apportioned for Federal-aid highways
			 under each of paragraphs (1), (3), and (4) of section 104(b) of title 23,
			 United States Code, for the following calendar years:
				(1)Calendar year
			 2010For calendar year 2010, 2 percent.
				(2)Calendar year
			 2011For calendar year 2011, 4 percent.
				(3)Calendar year
			 2012For calendar year 2012, 6 percent.
				(4)Calendar year
			 2013 and each calendar year thereafterFor calendar year 2013 and
			 in each calendar year thereafter, 8 percent.
				(b)Apportioned
			 fundsIf, within 4 years
			 after the date the apportionment for any State is reduced in accordance with
			 this section, the Secretary determines that such State has complied with the
			 requirements of section 202 of title II of Division B of Public Law 109–13 (49
			 U.S.C. 30301 note), the Secretary shall apportion to such State an increase in
			 an amount equal to such reduction. If at the end of such 4-year period, any
			 State has not complied with such requirements, any amounts so withheld shall
			 lapse.
			2.REAL ID
			 amendmentSection 202(d) of
			 the REAL ID Act of 2005 (49 U.S.C. 30301 note) is amended—
			(1)by striking
			 paragraph (11); and
			(2)redesignating
			 paragraphs (12) and (13) as paragraphs (11) and (12), respectively.
			
